DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/10/2021.
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
The Examiner notes that any rejections not repeated are considered withdrawn in view of applicant’s amendments, and any arguments pertaining to these rejections are therefore moot.
With regard to the arguments on pages 5-9 directed towards Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA),
Applicant argues that Conrad relates to the general state of the art and does not disclose using electrical steel as the outer shielding screen enclosing the coil winding.   The Examiner respectfully disagrees because Conrad discloses thin walled soft magnetic tubular shield (15),(16) surrounds the cylindrical coil winding (Figures 1 and 2 / note the walls in Figure 1 for the shield is reasonably thin, and as applicant does not define what is meant by thin in the claim, the walls for elements (15),(16) are reasonably thin compared to the overall device size), and wherein both the soft magnetic tubular shield and the shield hole washer element are made from electrical steel (Column 4, Lines 49-53 / note laminated steel).  Applicant then cites part of the disclosure and a benefit found in the disclosure, but the Examiner respectfully notes that the prior art is only required to disclose that which is claimed, and the prior art is not required to recognize any benefit identified by applicant.  

The primary difference between the prior art and the instant claims is how the electrical steel is produced and how the thin walled soft magnetic field is formed from the one or more flat strips of electrical steel.  While such a feature is a product by process feature, and thus the prior art need not disclose such a feature (see MPEP 2113), AAPA teaches, as explained above, that 
Reciting how certain elements are produced and thus manufactured does not overcome the prior art when the prior art discloses the final product.  Such limitations, such as the now recited “both the soft magnetic tubular shield (11a) and the shield hole washer element (11b) are made from electrical steel produced as one or more flat trips, wherein the thin walled soft magnetic field (11a) is shaped to the circular cross-section from from the one or more flat strips cut to a rectangle” is a manufacturing process used to form the shield and washer element.  
Applicant argues that according to the invention, the moveable magnetic plunger core need not be solid as in Conrad and AAPA, but the Examiner respectfully notes that the claims do not preclude the plunger core from being solid.  
Applicant then generally argues that Conrad in view of AAPA does not disclose the features of claim 1 with no further argument. The Examiner respectfully disagrees and notes that the prior art discloses these claim features for the reasons stated above and found in the rejection below
Applicant then argues that the motivation for the combination of Conrad in view of AAPA is hindsight, but the Examiner respectfully disagrees.  The motivation for the combination does come from applicant’s disclosure, but it comes from applicant’s background section and is directed towards admitted prior art.  In this section, applicant admits on page 1 that electrical steep is often manufactured in cold-rolled strips that are cut to shape to make laminations.  Applicant then recites that using electrical steel as parts of the sensor radically lowers the cost as electrical steep produced in strips is manufactured in huge values and at low cost.  Applicant 
Applicant’s remaining argues pertain to benefits of the disclosure, but the Examiner respectfully notes that these benefits do not overcome the prior art rejection presented below, and that there is no requirement that the prior art recognize these benefits or implement the claim in the manner disclosed in the specification.  This is because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, the Examiner respectfully disagrees with applicant.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
As to Claim 1,
The phrase “from from “ on the last line is objected due because of a duplicate term.  It is suggested to remove one of the “from” terms.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 2,
The phrase “the longitudinal abutting seam (11s) has a gap between abutting edges of the plunger core “on lines 1-2 introduces new matter.  The Examiner acknowledges that applicant discloses that plunger core (20) can have a seem (21s) as seen in Figure 4a. However, the above seem that applicant is claiming, which is seem (11s), is referring to a seam of the thin walled soft magnetic shield (11a) in claim 1, and no seam has been recited for the plunger core.  As such, this phrase introduces new matter because the seam of the shield does not have a gap between abutting edges of the plunger core.  For the purpose of compact prosecution and in light of applicant’s disclosure, the Examiner is interpreting the above phrase to mean that applicant meant to recite the longitudinal abutting seam (11s) has a gap between abutting edges of the thin walled soft magnetic shield.  
As to Claim 4,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA).

    PNG
    media_image1.png
    786
    580
    media_image1.png
    Greyscale

As to Claim 1,

Conrad does not expressly state how the laminated steel is used to form the shield, the washer, and the core, and therefore does not expressly disclose wherein said thin walled soft magnetic shield is shaped to circular cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, wherein both the soft magnetic tubular shield and the shield hole washer element are made from electrical steel produced as one or more flat strips, wherein the thin walled soft magnetic field is shaped to the circular cross-section from the one or more flat strips cut to a rectangle.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad to include wherein said thin walled soft magnetic shield is shaped to circular cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, wherein both the soft magnetic tubular shield and the shield hole washer element are made from electrical steel produced as one or more flat strips, wherein the thin walled soft magnetic field is shaped to the circular cross-section from the one or more flat strips cut to a rectangle given the above disclosure and teaching of AAPA in order to advantageously radically lower the cost of the device by producing the steel in strips in huge volumes at low cost per kilogram (Page 2, Lines 1-2).
(Note that the shield and washer of Conrad are cylindrical, and the only way a cold-rolled strip can be used to form the shield and washer of Conrad is to roll them in a similar manner as applicant.  Because strips are being rolled into cylindrical shapes, they must include the type of seam shown by applicant in the same longitudinally extending manner because any flat strip rolled into a cylinder must have a seam between the ends of the sheet like what is disclosed by applicant in applicant’s Figure 4a.  As such, the combination of Conrad in view of AAPA reasonably discloses the claim features.  Also note that Conrad in view of AAPA disclose the final product, and that a recitation of how the electrical steel is formed is a product by process claim feature (see MPEP 2113).  While Conrad in view of AAPA disclose a similar process as 
As to Claim 3,
Conrad discloses the thickness of the shield hole washer element has a relative thickness versus the thin walled soft magnetic tubular shield in the range 1.5 to 5 times (Figure 1 / note the radial thickness of the washer is reasonably in the above range relative to the radial thickness of the shield (15),(16)).
Claims 2, 4, 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA) as applied to claim 1 and in further view of Niwa et al. (Niwa) (US 2008/0315868).
As to Claims 2 and 4,
Conrad in view of AAPA does not disclose the longitudinal abutting seam has a gap between abutting edges of the plunger core, wherein the thin walled soft magnetic tubular shield  is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced, the tubular housing made in polymeric material includes a central guide tube for the soft magnetic plunger core.
Niwa discloses the longitudinal abutting seam has a gap (51) between abutting edges of the plunger core (Figure 1A / note that this phrase is interpreted to mean that the gap exists in the shield and not the plunger core as explained in the above 112 rejection), the thin walled soft magnetic tubular shield (5) is arranged inside of a tubular housing (6),(13) made in polymeric material (Paragraphs [0032], [0034]) with beveled notches integrated with the housing and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA to include the longitudinal abutting seam has a gap between abutting edges of the plunger core, wherein the thin walled soft magnetic tubular shield  is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced, the tubular housing made in polymeric material includes a central guide tube for the soft magnetic plunger core as taught by Niwa in order to advantageously provide an additional layer of protection for the sensor and the coil and help ensure that the electrically conductive elements in the sensor device do not become shorted or otherwise interfered in case the sensor device comes into contact with metal, and in order to allow the elements to be fit within the housing and allow for the movable magnetic core to properly move and be detectable by the sensor within the housing.
As to Claim 5,
Conrad in view of AAPA does not expressly state how the laminated steel is used to form the core, and therefore does not expressly disclose the soft magnetic plunger core is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the 
Niwa discloses the soft magnetic plunger core (5) is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding (Figure 1A), and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle (Paragraph [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA to include the laminated steel is used to form the core, and therefore does not expressly disclose the soft magnetic plunger core is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle as taught by Niwa in order to advantageously lower the cost of the device by eliminating the need for a solid core plunger.
As to Claims 7 and 8,
Conrad in view of AAPA and Niwa does not disclose the thickness of the wall of the soft magnetic plunger core is between 0.02-5% of the total outer diameter of the soft magnetic plunger core, the thickness of the wall of the soft magnetic plunger core is between 0.01 - 0.4 mm.  
Niwa discloses that it is known to use different wall thicknesses for a shield member relative to the diameter (Paragraphs [0045], [0046], [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA and Niwa to optimize the ratio of the thickness of 
As to Claim 9,
Conrad in view of AAPA and Niwa disclosed the wall of the soft magnetic plunger core  is mounted as a foil on top of a central inactive core (55) element made of nonmagnetic material (Figure 4), (Column 5, Lines 50-63).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA) as applied to claim 1 and in further view of Niwa et al. (Niwa) (US 2008/0315868) as applied to claim 5 and in further view of Imanishi et al. (Imanishi) (US 2015/0332837).
As to Claim 6,
Conrad in view of AAPA and Niwa does not disclose the longitudinal abutting seam of the soft magnetic plunger core is fused together.  
Imanishi discloses that it is known to form a core with rolled silicon steel sheets and attaching the end portions by welding (Paragraph [0083]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858